DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ROBERT EARL EALY,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-2568

                            [October 12, 2017]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312008CF000054A.

   Robert E. Ealy, Lowell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.